                                                          Case 2:21-cv-01206-JCM-NJK Document 17 Filed 09/16/21 Page 1 of 1




                                                    1 H1 LAW GROUP
                                                      Jill Garcia, NV Bar No. 7805
                                                    2 jill@h1lawgroup.com
                                                      701 N. Green Valley Parkway, Suite 200
                                                    3 Henderson, NV 89074
                                                      Phone 702-608-3720
                                                    4 Fax     702-703-1063

                                                    5 Attorneys for Defendant

                                                    6                               UNITED STATES DISTRICT COURT

                                                    7                                      DISTRICT OF NEVADA

                                                    8 STARLA MARTINEZ, an individual,                      CASE NO.: 2:21-cv-01206-JCM-NJK

                                                    9                                Plaintiff,
                                                              vs.                                          DEFENDANT’S REQUEST FOR
          701 N. Green Valley Parkway, Suite 200




                                                   10                                                      EXEMPTION FROM IN PERSON
                                                      THE ROMAN CATHOLIC BISHOP OF                         ATTENDANCE FOR EARLY NEUTRAL
                Henderson, Nevada 89074




                                                   11 LAS VEGAS, AND HIS SUCCESSORS,                       EVALUATION
                    Tel: 702-608-3720




                                                      Inc., Domestic Corporation,
H1 LAW GROUP




                                                   12
                                                                                  Defendant.
                                                   13

                                                   14         The Early Neutral Evaluation (“ENE”) session in this case is scheduled to take place

                                                   15 October 28, 2021. Defendant The Roman Catholic Bishop of Las Vegas and His Successors, a

                                                   16 Corporation Sole (“RCB” or “Defendant”), will have Judith Simon-Kohl, general counsel for

                                                   17 RCB, in attendance at the ENE.

                                                   18         However, RCB is insured by the Catholic Mutual Group, with its adjuster being located

                                                   19 in Sarasota, Florida. Due to COVID concerns in traveling at this time, RCB respectfully requests

                                                   20 that the carrier be permitted to attend the ENE remotely. The carrier will be available, and

                                                   21 participate, during the entirety of the ENE session.

                                                   22         Dated this 27th day of August 2021.

                                                   23                                                        H1 LAW GROUP

                                                   24
                                                         IT IS SO ORDERED.                                   Jill Garcia, NV Bar No. 7805
                                                   25                                                        jill@h1lawgroup.com
                                                                                                             701 N. Green Valley Parkway, Suite 200
                                                   26                                                        Henderson, NV 89074
                                                         __________________________                          Phone 702-608-3720
                                                   27                                                        Fax     702-703-1063
                                                         U.S. MAGISTRATE JUDGE
                                                   28                                                        Attorneys for Defendant
                                                         Dated: September 16, 2021
                                                                                                       1
